Citation Nr: 1452470	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disability, claimed as a vision problem.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  

The Board previously remanded this matter in February 2014.  As discussed below, there has been substantial compliance with the requested development.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDING OF FACT

An eye disability did not have onset during active service and is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with notice regarding his initial service connection claim for bilateral hearing loss is April 2010, along with specific notice regarding how disability ratings and effective dates are assigned.  The Board notes that this appeal arises from the Veteran's disagreement with the disability rating assigned for his service-connected bilateral hearing disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's claim on appeal.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated all such records with the claims file.  

The Veteran was afforded relevant VA examinations in December 2010 and April 2014.  The examinations, when considered as a whole, are adequate to adjudicate the Veteran's claim on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

As noted above, this matter was previously remanded by the Board in February 2014, specifically to notify the Veteran that he could submit lay statements supporting his claim and to obtain an addendum opinion (or additional VA examination) regarding the etiology of the Veteran's dry eyes and cataracts.  Following the Board remand, the Veteran was sent the required notice in March 2014, and a VA eye examination was conducted in April 2014.  Given this, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Veteran has not identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Eye Disability  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable VA legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  

Service treatment records do not document any complaints, treatment, or diagnosis of an eye disability.  Medical examinations at enlistment and discharge from service document normal clinical evaluations of the Veteran's eyes, although his separation examination notes defective visual acuity of 20/30 in the right eye, with no disease.  Private hospital records from January 1982 document that the Veteran was seen following an automobile accident resulting in head trauma and a head laceration; however, no eye-related trauma, treatment, or complaints are documented.  

VA treatment records from January 2011 to March 2012 document an active problem list including the following eye-related conditions: presbyopia, astigmatism, myopia, tear film insufficiency, and incipient senile cataracts.  Medication lists from June 2011, December 2011, and March 2012 document that the Veteran was prescribed hydroxypropyl cellulose eye drops to treat his dry eye condition.  Notably, consistent review of systems indicate that the Veteran's eyes were negative for any condition, and there are no related complaints documented.  

The Veteran was first afforded a VA eye examination in relation to his claim in December 2010.  The VA examiner reviewed the claims file and obtained a medical history from the Veteran, who complained of blurred vision for two years, but denied any ocular surgeries, traumas, or diseases.  Following a physical examination, the examiner diagnosed refractive error (myopia, astigmatism, presbyopia), mild dry eyes, and incipient senile cataracts.  He noted that the Veteran's vision loss was due to refractive error unrelated to his active service; however, he did not render an opinion whether the additional diagnoses of dry eyes or cataracts were related to the Veteran's active service.  

Therefore, as discussed above, the Board remanded these matters in April 2014 to obtain an addendum VA medical opinion regarding the Veteran's additional diagnoses and to afford him the opportunity to submit lay statements in support of his claim.  

VA provided notice in March 2014 that the Veteran could submit lay statements in support of his claim; however, the Veteran did not respond, and in September 2014, he submitted a response to a Supplemental Statement of the Case (SSOC) issued in August 2014 that indicated he had no further evidence to submit in support of his claim.  

The Veteran was afforded an additional VA examination in April 2014.  The VA examiner diagnosed the Veteran with blepharitis, mild dry eye, incipient nuclear sclerosis of both eyes, and mild ptosis of the left eye.  The Veteran reported a medical history including a motor vehicle accident with head trauma, but specifically denied any visual loss thereafter, in addition to any direct ocular trauma.  He reported symptoms including burning eyes, inability to read small print, and problems with his left eyelid.  Following an examination, the examiner stated that the Veteran's dry eye and cataracts were not etiologically related to his active service, including the in-service automobile accident, in which there was no direct ocular trauma.  He stated the Veteran's dry eye condition is due to blepharitis, which is likewise unrelated to active service, and the Veteran's incipient nuclear sclerosis is due to age-related lens changes expected in a fifty-three year old veteran, rather than trauma.  Finally, he reported the Veteran's mild ptosis of the left eye, which the Veteran reported occurred within the past year, is not etiologically related to his active service, including the automobile accident more than twenty years before.  

The Veteran is competent to report his observable symptoms as he experiences them through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to provide an etiological opinion linking his currently diagnosed eye conditions to his active service; to do so requires complex medical expertise that the Veteran fails to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent the Veteran's statements assert an etiological relationship between his eye conditions and his active service, such statements are afforded little probative weight.  Moreover, the Veteran's own statements are not evidence of continuing symptoms since service, as he first reported blurry vision beginning just two years before his December 2010 VA examination.  

The most probative evidence regarding the etiology of the Veteran's eye conditions is the VA examinations and resulting opinions which found no link between the Veteran's diagnosed refractive error, blepharitis, mild dry eye, incipient nuclear sclerosis of both eyes, and mild ptosis of the left eye and his active service, including his in-service motor vehicle accident.  Thus, the preponderance of evidence is against a finding that the Veteran's eye disability was caused by his active service.  There is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an eye disability, claimed as a vision problem, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


